NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOMINIC BAILEY,                                 No.    20-35549

                Petitioner-Appellant,           D.C. No. 2:15-cv-01423-HZ

 v.
                                                MEMORANDUM*
JOHN MYRICK,

                Respondent-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
               Marco A. Hernandez, Chief District Judge, Presiding

                            Submitted October 5, 2021**
                                Portland, Oregon

Before: W. FLETCHER, IKUTA, and BRESS, Circuit Judges.

      Dominic Bailey appeals the district court’s denial of his habeas petition under

28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.

      We review a district court’s denial of a § 2254 petition de novo. Cain v.

Chappell, 870 F.3d 1003, 1012 (9th Cir. 2017). Bailey’s petition is governed by the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), which bars relief

unless the state court’s decision “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States,” or was “based on an unreasonable determination of the facts.”

28 U.S.C. § 2254(d). When, as here, the decision of the highest state court is

unreasoned, we “‘look through’ the unexplained decision to the last related state-

court decision that does provide a relevant rationale . . . [and] then presume that the

unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct.

1188, 1192 (2018).

      Bailey claims that he received constitutionally ineffective assistance of

counsel when his trial attorney mistakenly opened the door to the introduction of his

criminal convictions and withdrew her objection to their admission. To establish

ineffective assistance of counsel, Bailey must demonstrate both deficient

performance and prejudice under Strickland v. Washington, 466 U.S. 668, 687

(1984). Under AEDPA, “it is not enough to convince a federal habeas court that, in

its independent judgment, the state-court decision applied Strickland incorrectly.

Rather, [Bailey] must show that the [court] applied Strickland to the facts of his case

in an objectively unreasonable manner.” Bell v. Cone, 535 U.S. 685, 699 (2002)

(citation omitted).

      We assume without deciding that counsel was deficient in her cross-


                                          2
examination of Detective Kelly when she elicited hearsay testimony that opened the

door to admission of Bailey’s prior convictions. Nevertheless, the state court

reasonably concluded that counsel’s cross-examination did not prejudice Bailey.

This is because Bailey later decided to testify on his own behalf, which would have

allowed his prior convictions to come in regardless. Thus, it was not objectively

unreasonable for the state court to conclude that counsel’s cross-examination did not

give rise to a “reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

      A similar analysis applies to Bailey’s next challenge, which is that his trial

counsel rendered ineffective assistance of counsel in improperly withdrawing her

objection to the introduction of Bailey’s criminal history based on counsel’s earlier

questioning of Detective Kelly. Once again, the state court reasonably concluded

that any failure to object did not prejudice Bailey because once he decided to testify,

his prior convictions could be introduced regardless. See id. Therefore, the state

court’s rejection of this claim was not an objectively unreasonable application of

Strickland.

      We reject Bailey’s claim that the state court’s decision was based on an

unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2). Under AEDPA, a

state court decision is based on an unreasonable determination of the facts when

“‘the state court plainly misapprehends or misstates the record in making its


                                          3
findings’ or where the state court ‘has before it, yet apparently ignores, evidence that

supports petitioner’s claim.’” Andrews v. Davis, 944 F.3d 1092, 1107 (9th Cir.

2019) (alterations omitted) (quoting Taylor v. Maddox, 366 F.3d 992, 1001 (9th Cir.

2004)).

      Here, there is evidence that Bailey was not planning to testify before counsel

cross-examined Detective Kelly. However, the state court, relying on an affidavit

that Bailey’s counsel submitted, concluded that his decision to testify was

independent of his attorney’s questioning of Kelly. Bailey offered no countervailing

declaration to dispute trial counsel’s account. Given this, the state court’s factual

finding was not unreasonable.

      AFFIRMED.




                                           4